           Case 1:21-cr-00301-TJK Document 5 Filed 04/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-342
                                                 :
 STEPHEN ETHAN HORN,                             :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                         Defendant.              :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, STEPHEN ETHAN HORN,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
           Case 1:21-cr-00301-TJK Document 5 Filed 04/13/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, STEPHEN ETHAN HORN,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engaged in disorderly and disruptive conduct in, and within such proximity to,

the United States Capitol, a restricted building, when, and so that, such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, STEPHEN ETHAN HORN,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                 2
          Case 1:21-cr-00301-TJK Document 5 Filed 04/13/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, STEPHEN ETHAN HORN,

willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793




                                            By:
                                                   SETH ADAM MEINERO
                                                   Trial Attorney
                                                   Detailed to the United States Attorney’s
                                                   Office for the District of Columbia
                                                   D.C. Bar No. 976587
                                                   Federal Major Crimes Section
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   202-252-5847
                                                   Seth.Meinero@usdoj.gov




                                               3
